Exhibit 10.9

Amended and Restated Pre-Release Distribution Agreement

Preamble:

The purpose of this agreement, effective as of 15 June 2012, is to cover the
business arrangement between TransEnterix, Inc. (“MANUFACTURER”) and Al Danah
Medical Co. W.L.L. (“DISTRIBUTOR”) (MANUFACTURER and DISTRIBUTOR collectively
the “Parties”) during a limited pre-market-release of the SPIDER Surgical System
in a select Territory within Europe. This agreement amends and restates, and
supersedes in all respects, the Pre-Release Distribution Agreement entered into
between the Parties as of [insert prior date].

Terms:

1). Territory – DISTRIBUTOR agrees to only sell TransEnterix products
exclusively in the respective territory listed in Annex 1 (the “Territory”).

2). Accounts – DISTRIBUTOR agrees to sell exclusively to mutually and pre-agreed
Key Opinion Leading end-user customers listed in Annex 2. DISTRIBUTOR agrees to
include additional end-user customers only with the prior written approval of
TransEnterix.

3). Pricing and Terms – products will be sold to DISTRIBUTOR at transfer pricing
in USD, as per price list in Annex 3. Payment terms are Net 60 days.

4). Shipping – products will be shipped FOB at location of origin. Delivery and
acceptance of product shall be in accordance with the Uniform Commercial Code as
it is in force in the Country where the shipment originated.

5). Single-Use samples – TransEnterix will provide DISTRIBUTOR with one
Demonstration /Training Set of SPIDER single-use products for each KOL End-User
customer free of Charge.

6). Reusable equipment – TransEnterix will loan DISTRIBUTOR one (1) re-usable
grasper and one (1) support arm for each KOL End-User customer for the duration
of agreement.

7). Marketing Support and Training – TransEnterix will provide DISTRIBUTOR with
marketing support, clinical training, Key Customer Visits, where applicable.
DISTRIBUTOR will provide trained clinical staff at all times during SPIDER
Surgery procedures with KOL End-user customers. Clinical support representation
from TransEnterix (Robin Hembry, Johan Ceuppens, US clinical training) will have
the option to support pre-release cases performed under this agreement, as
appropriate.

8). Product Ordering and Returns – purchase order quantities be approved in
advance by TransEnterix, to ensure product availability for full orders. Product
returns of full and unopened boxes will be permitted, so long as the boxes are
returned in original condition (utilizing over-shipper boxes).



--------------------------------------------------------------------------------

9). Customer Complaints; Inquiries. DISTRIBUTOR hereby covenants that it shall
be responsible as the first point of contact for technical support with the
customer and/or end-users. DISTRIBUTOR will provide a line of communication to
MANUFACTURER and MANUFACTURER’S AUTHORIZED REPRESENTATIVE (see contact
information below) directly in matters of vigilance and post-market surveillance
(early warning) in accordance with the European Commission Guidelines On A
Medical Devices Vigilance System [Note: attachment of the Guidelines is
recommended]. DISTRIBUTOR will further provide this technical support on the
usage of products to the customers based on information supplied by
MANUFACTURER. DISTRIBUTOR reporting should follow the current European
Commission Guidelines On A Medical Devices Vigilance System. This communication
should occur within 10 days of DISTRIBUTOR becoming aware of an issue. If there
is an issue with a TransEnterix product, pictures should be taken of the product
for documentation purposes (if it is returned from the institution), and then
the product should be destroyed.

Emergo Europe

Molenstraat 15

2513 BH The Hague

The Netherlands

Tel: (31) (0) 70 345-8570

Fax: (31) (0) 70 346-7299

10). Product Recalls and Field Corrective Actions – DISTRIBUTOR shall report all
customer complaints to TransEnterix. In the event (i) any government authority
issues a directive or order that a Product be recalled, (ii) a court of
competent jurisdiction orders such a recall, or (iii) TransEnterix determines
that a Product should be recalled or that a Field Corrective Action should
occur, the parties shall take all appropriate corrective actions. DISTRIBUTOR
will, upon approval by TransEnterix, provide notice to customers of the recall
of the Product. TransEnterix shall be responsible for the cost of notifying end
users and for determining the corrective actions to be taken and the reasonable
costs associated with such actions, unless TransEnterix can affirmatively
identify that the recall is a direct result of an act or omission of DISTRIBUTOR
or its agents or employees. TransEnterix and DISTRIBUTOR shall fully cooperate
with one another and provide all reasonable assistance in conducting any recall
or Field Corrective Action. DISTRIBUTOR shall maintain records of all sales of
the Products sufficient to carry out a recall with respect to Products purchased
under the Agreement. The records shall be sufficient to recall specific product
lot/serial numbers as identified on the external packaging of the product.

11). Regulatory

a. Translations – MANUFACTURER shall develop and include labeling translations
with Products to customers in accordance with Territory requirements.

b. Customer Complaints and Records Retention –A product complaint is any written
or oral expression of dissatisfaction as to the identity, quality, durability,
reliability, safety, effectiveness, or performance of a Product. DISTRIBUTOR
shall notify MANUFACTURER in writing within 5 business days of receipt of a
product complaint. DISTRIBUTOR shall maintain records for 2 years from the date
a complaint is received. DISTRIBUTOR will provide initial

 

-2-



--------------------------------------------------------------------------------

problem troubleshooting to customers and then obtain an RMA, returned materials
authorization, from MANUFACTURER as necessary. MANUFACTURER will maintain
technical resources to enable it to acknowledge reasonable requests from
DISTRIBUTOR for responses to customer inquiries.

c. Re-packaging / Re-labeling – DISTRIBUTOR shall not re-package or re-label any
Product except as specifically authorized in writing by MANUFACTURER.
MANUFACTURER authorizes DISTRIBUTOR to approves, additional labeling of the
product using an inventory and shipping label similar to the one attached in
Annex 5.

d. Incidence Reporting – Product complaints associated with a death or serious
injury, or a malfunction that could reasonably be expected to result in a death
or serious injury if the malfunction recurs are referred to as adverse
incidents/adverse events and shall be reported by DISTRIBUTOR to MANUFACTURER
immediately upon DISTRIBUTOR’S obtaining knowledge thereof. In the event of any
adverse incidents or adverse events involving the use of the Products,
DISTRIBUTOR will promptly gather as much information regarding the incident as
possible (including the name and contact information of the doctor, the
hospital, the patient, the date and the circumstances, the factors contributing
to the incident, and any other information reasonably requested by MANUFACTURER)
and report the matter to MANUFACTURER promptly upon becoming aware of the
incident as well as regulatory bodies as specified under the Medical Device
Reporting regulations (21 CFR 803.24) and the European Union’s Medical Device
Vigilance Guidelines and/or other applicable laws or regulations. DISTRIBUTOR
shall provide MANUFACTURER with a copy of any correspondence, reports, or other
documents relating to such an incident promptly following receipt of such
document by DISTRIBUTOR, and shall report to MANUFACTURER all available
information concerning any adverse usage experiences or product complaints of
which it is aware in order to assist MANUFACTURER in monitoring the quality and
safety of its Products, and to assist MANUFACTURER to meet its reporting
obligations under the Medical Device Reporting regulations (21 CFR 803.24) and
the European Union’s Medical Device Vigilance Guidelines and/or other applicable
laws or regulations.

e. Shipping records/traceability – DISTRIBUTOR to maintain accurate and complete
records of all sales of designated Products including lot # / serial # by
customer, quantities, date of sale, and shall provide them to MANUFACTURER (as
requested by MANUFACTURER) to facilitate service actions/product notifications
to customers as needed.

f. Field Actions/Recalls – DISTRIBUTOR shall, upon approval by MANUFACTURER,
provide notice to customers of field actions/recalls. DISTRIBUTOR to maintain
sales records sufficient to facilitate field actions.

g. HIPAA – DISTRIBUTOR and MANUFACTURER shall observe HIPAA (U.S. Health
Insurance Portability and Accountability Act) practices in as much as possible
to safeguard sensitive data and protected health information.

h. Territory Definition and Regulated Market Clearance/Approvals– the
MANUFACTURER is responsible to assure that the Territory identified in the
contract is confirmed as a country that is currently cleared for marketing for
the Product as identified in the contract.

 

-3-



--------------------------------------------------------------------------------

i. Destination control – DISTRIBUTOR shall not sell outside Territory without
prior written consent of MANUFACTURER.

j. Regulatory Reporting – MANUFACTURER will inform DISTRIBUTOR without delay of
new product risks and incidents (adverse events) to protect patients and users
in accordance with Articles 10 and 19 of the Medical device directive 93/42/EEC
or other similarly described requirements from other applicable directives or
regulations.

k. Waste and Recycling – DISTRIBUTOR to comply with WEEE (in EU) or other
applicable state/federal/national recycling requirements, organize returned
goods for recycling and waste take back.

l. List of Products and MDD Classification – a list of MANUFACTURER products and
MDD classification is provided in Annex 4.

12). Packaging & Labeling – DISTRIBUTOR will not re-package or re-label without
prior written agreement from TransEnterix. Should re-packaging/re-labeling be
required, TransEnterix will provide DISTRIBUTOR with instructions. TransEnterix
is aware of, and approves, relabeling of the product using a label similar to
the one attached in Annex 5.

13). Records – DISTRIBUTOR will retain all records related to complaints and
shipped product for a minimum of two (2) years.

14). Inventory – DISTRIBUTOR will insure that Products are handled and stored in
an environment that will maintain the quality, cleanliness, and proper
functioning of the Products, according to product labeling and other
communications provided by TransEnterix.

15). Customer Service – DISTRIBUTOR will provide professional customer service
support in territory. DISTRIBUTOR will take reasonable measures to ensure that
its customers are educated as to the proper use of the Products and that they
understand the recommendations, precautions, contraindications and/or other
notices shown on all package inserts and labeling. TransEnterix shall advise
DISTRIBUTOR staff as to the proper use of the Products, and provide such
reasonable technical support and assistance to DISTRIBUTOR as DISTRIBUTOR may
require to demonstrate the proper use of the Products to its customers.

16). Advertising, Promotion and Trade Shows – All advertisements or other
promotional materials pertaining to the Products proposed to be used by
DISTRIBUTOR shall be submitted to TransEnterix (Luke Roush) for approval prior
to use or publication.

17). Term – This agreement will end on 31st August 2012. Upon execution of this
agreement, the Parties agree to negotiate in good faith to reach a formal
distribution agreement for execution prior to 31 August 2012. If an agreement
cannot be negotiated in good faith by this end date, neither party is entitled
to additional compensation, services, or rights in the future.

 

-4-



--------------------------------------------------------------------------------

18). Jurisdiction – this agreement will be governed by North Carolina law.

 

TransEnterix, Inc.

Davis Drive, Suite 300

Morrisville, NC 27560

USA

   

Al Danah Medical Co. W.L.L.635

P.O. Box 14485

Gate #4 Naser Bin Khaled Complex,

Salwa Road, Doha-Qatar

/s/ Luke Roush

   

/s/ Moh’d Afifi

TransEnterix, Inc.     Al Danah Medical Co. W.L.L. Luke Roush     Moh’d Afifi VP
of Sales and Global Marketing     General Manager

 

-5-



--------------------------------------------------------------------------------

Annex 1:

Qatar and Kuwait

Annex 2:

NOTE – discussed customers within Territory are OK, as long as written approval
exists from TransEnterix.